        Case 3:20-cv-05910-LB Document 151 Filed 02/12/21 Page 1 of 6




 1 MICHAEL D. GRANSTON
     Deputy Assistant Attorney General
 2   ALEXANDER K. HAAS
     Branch Director
 3   DANIEL SCHWEI
     Special Counsel
 4   SERENA M. ORLOFF
     MICHAEL DREZNER
 5   STUART J. ROBINSON
     AMY E. POWELL
     Attorneys
 6   United States Department of Justice
     Civil Division, Federal Programs Branch
 7
     Ben Franklin Station, P.O. Box No. 883
 8   Washington, DC 20044
     Phone: (202) 305-0167
 9   Fax: (202) 616-8470
     E-mail: serena.m.orloff@usdoj.gov
10   Counsel for Defendants
11
12
                               UNITED STATES DISTRICT COURT
13
            NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
14
   U.S. WECHAT USERS ALLIANCE,                     Case No. 3:20-cv-05910-LB
15 CHIHUO INC., BRENT COULTER,
   FANGYI DUAN, JINNENG BAO,                       STIPULATED REQUEST TO STAY
16 ELAINE PENG, and XIAO ZHANG,                    PROCEEDINGS; PROPOSED ORDER
                 Plaintiffs,                       Judge: Hon. Laurel Beeler
17
          v.                                       Trial Date: None Set
18
   JOSEPH R. BIDEN, JR., in his official
19 capacity as President of the United States,
   and WYNN COGGINS, in her official
20 capacity  as Acting Secretary of Commerce,
21                 Defendants.

22
23
24
25
26
27
28

                                                                      Case No. 3:20-cv-05910-LB
                    STIPULATED REQUEST TO STAY PROCEEDINGS; [PROPOSED] ORDER
        Case 3:20-cv-05910-LB Document 151 Filed 02/12/21 Page 2 of 6




 1 TO THE COURT AND TO ALL PARTIES OF RECORD:
 2         WHEREAS, on August 6, 2020, President Donald Trump issued Executive Order
 3 13943 titled “Addressing the Threat Posed by WeChat, and Taking Additional Steps to
 4 Address the National Emergency with Respect to the Information and Communications
 5 Technology and Services Supply Chain” (“Executive Order”), 85 Fed. Reg. 48641
 6 (Aug. 6, 2020), and on September 18, 2020, the Secretary identified six categories of
 7 prohibitions pursuant to the Executive Order;
 8         WHEREAS, Plaintiffs filed this case on August 21, 2020, seeking declaratory and
 9 injunctive relief against the President and the Secretary of Commerce in relation to the
10 Executive Order, and subsequently twice amended their complaint;
11         WHEREAS, on September 19, 2020, the Court granted Plaintiffs’ motion to
12 preliminarily enjoin the Secretary’s six identified prohibitions, and subsequently declined
13 to stay its injunction pending Defendants’ appeal to the Court of Appeals for the Ninth
14 Circuit;
15         WHEREAS, the parties have since commenced briefing of Defendants’ partial
16 motion to dismiss Plaintiffs’ Second Amended Complaint, ECF No. 136, and are engaged
17 in ongoing efforts to eliminate or narrow disputes regarding the appropriate scope of the
18 administrative record;
19         WHEREAS, on January 20, 2021, the Biden Administration took office, and
20 thereafter the Department of Commerce began a review of certain recently issued agency
21 actions, including the Secretary’s prohibitions regarding the WeChat mobile application at
22 issue in this case;
23         WHEREAS, the Department plans to conduct an evaluation of the underlying
24 record justifying those prohibitions, which will better position the Government to
25 determine whether the national security threat described in the President’s August 6, 2020
26 Executive Order, and the regulatory purpose of protecting the security of Americans and
27 their data, continue to warrant the identified prohibitions;
28         WHEREAS, the Department of Commerce remains committed to a robust defense

                                               1                     Case No. 3:20-cv-05910-LB
                   STIPULATED REQUEST TO STAY PROCEEDINGS; [PROPOSED] ORDER
        Case 3:20-cv-05910-LB Document 151 Filed 02/12/21 Page 3 of 6




 1 of national security as well as ensuring the viability of our economy and preserving
 2 individual rights and data privacy;
 3         WHEREAS, the Department’s review of the prohibitions at issue here may narrow
 4 the issues presented or eliminate the need for judicial review entirely, and will permit new
 5 agency officials sufficient time to become familiar with the issues in this case;
 6         WHEREAS, to allow the Department to adequately consider the issues presented in
 7 this case, the Government filed a motion to hold in abeyance the ongoing appeal before the
 8 Ninth Circuit of the preliminary injunction previously entered by this Court. See U.S.
 9 WeChat Users Alliance v. Biden, et al., No. 20-16908, Dkt. No. 78 (9th Cir. Feb. 11,
10 2021), and that motion was unopposed by Plaintiffs;
11         WHEREAS, for the same reasons that the Government requested that the Ninth
12 Circuit appeal be held in abeyance, the parties agree that it likewise makes sense to stay
13 further proceedings before this Court based on the above developments.
14         Accordingly, pursuant to Northern District Local Rule 6-2, Plaintiffs U.S.
15 WECHAT USERS ALLIANCE, CHIHUO INC., BRENT COULTER, FANGYI DUAN,
16 JINNENG BAO, ELAINE PENG, and XIAO ZHANG and Defendants JOSEPH R.
17 BIDEN JR., in his official capacity as President of the United States, and WYNN
18 COGGINS, in her official capacity as Acting Secretary of Commerce, by and through their
19 Counsel of Record,
20         HEREBY STIPULATE AS FOLLOW:
21         1.     All further proceedings and pending deadlines in this case should be stayed
22 and held in abeyance pending further developments;
23         2.     The parties shall file a joint status report in 60 days, i.e., on April 12, 2021,
24 regarding this matter and any further developments.
25          IT IS SO STIPULATED.
26
27
28

                                               2                     Case No. 3:20-cv-05910-LB
                   STIPULATED REQUEST TO STAY PROCEEDINGS; [PROPOSED] ORDER
      Case 3:20-cv-05910-LB Document 151 Filed 02/12/21 Page 4 of 6




 1 DATED: February 11, 2021           Respectfully submitted,
 2                                    ROSEN BIEN GALVAN & GRUNFELD LLP
 3
                                      By: /s/ Michael W. Bien
 4                                        Michael W. Bien
 5
                                      Attorneys for Plaintiffs
 6
 7 DATED: February 11, 2021           Respectfully submitted,
 8                                    MICHAEL D. GRANSTON
                                      Deputy Assistant Attorney General
 9
                                      ALEXANDER K. HAAS
10                                    Branch Director
11
                                      DANIEL SCHWEI
12                                    Special Counsel

13
                                      By: /s/ Serena M. Orloff
14
                                          Serena M. Orloff
15                                        Michael Drezner
                                          Amy Powell
16                                        Stuart J. Robinson
17                                         Trial Attorneys
                                           United States Department of Justice
18                                         Civil Division, Federal Programs Branch
                                           1100 L Street NW
19                                         Washington, D.C. 20005
                                           Phone: (202) 305-0167
20
                                           Fax: (202) 616-8470
21                                         serena.m.orloff@usdoj.gov

22                                    Attorneys for Defendants
23
24
25
26
27
28

                                           3                     Case No. 3:20-cv-05910-LB
               STIPULATED REQUEST TO STAY PROCEEDINGS; [PROPOSED] ORDER
       Case 3:20-cv-05910-LB Document 151 Filed 02/12/21 Page 5 of 6




 1         Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that I have on file approvals
 2 for any signatures indicated by a “conformed” signature (/s/) within this e-filed document.
 3 DATED: February 11, 2021
 4                                          By: /s/ Serena M. Orloff
 5                                              Serena M. Orloff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              4                     Case No. 3:20-cv-05910-LB
                  STIPULATED REQUEST TO STAY PROCEEDINGS; [PROPOSED] ORDER
       Case 3:20-cv-05910-LB Document 151 Filed 02/12/21 Page 6 of 6




 1                                   [PROPOSED] ORDER
 2         Pursuant to the above Stipulation, and good cause appearing therefor,
 3         IT IS HEREBY ORDERED that further proceedings in this matter are STAYED,
 4 all pending deadlines are vacated, and the March 4, 2021 hearing on Defendants’ Partial
 5 Motion to Dismiss is removed from the Court’s calendar.
 6         IT IS FURTHER ORDERED that the parties shall file a joint status report in 60
 7 days, i.e., on April 12, 2021, regarding this matter and any additional developments.
 8
 9         IT IS SO ORDERED.
10
           February 12 2021
11 DATED: ____________,
                                              Honorable Laurel Beeler
12                                            United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              5                     Case No. 3:20-cv-05910-LB
                  STIPULATED REQUEST TO STAY PROCEEDINGS; [PROPOSED] ORDER
